DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 5/5/2022 have been fully considered but they are not persuasive:
Applicant essentially argues that Foley does not teach “determining a first set of files from the plurality of files that will be used during recovery of the one or more storage devices; tagging a second set of files that will not be used during recovery” because Foley is focused on “maintaining consistency of data in a file system after the file system or portions of the file system have been restored from backup”, while Applicant’s claims are focused on steps taking place before a backup occurs. 
Applicant’s arguments are not persuasive because it is not clear/understood from the language of the claim that the steps are taken before (or exactly when) a backup occurs. The claim begins with “a method of performing recovery using a backup image, comprising…”, i.e. a backup image already exists, or is about to be created, or updated. This contradicts Applicant’s assertion of “before a backup occurs”.
Also, given the preamble, the steps of scanning and determining, give the appearance of preparatory steps of choosing files to be used before they are actually used.

Applicant essentially argues that Foley “Because Foley focuses primarily on data consistency after a backup is performed, there is no discussion or need for a discussion on what files are to be recovered and what files are not to be recovered”.
Applicant’s arguments are not persuasive because creating a backup and maintaining its consistency (i.e. making updates to some portions and to some not) are part of the preparatory steps for deciding what is used and what is not used for backup and restoration.

Applicant essentially argues that there is no coherent mapping that represents files being identified as files to be recovered and files not being recovered prior to a backup. The Office Action maps one set at a point where the backup in Foley has already been performed and the other set at a point where the backup in Foley has not been performed yet.
Applicant’s arguments are not persuasive because the claim also does nor provide a coherent time and order of the steps taken, in relation to when a backup and/or recover occurs.
To overcome Foley, it is suggested that the claims be amended to include language of: “in response to the step of…” to each step, that will positively provide the order in which the steps are taken, and also clarify the timing in relation to a specific backup step that occurs.



Allowable Subject Matter
Claims 5, 7, 12, 14, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and all 35 USC § 112 rejections are overcome.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 8-11, 13, 15-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foley (US 2004/0163029 A1).
For claim 1, Foley teaches a method of performing recovery using a backup image, comprising (see paragraphs [0092], [0007], pages 9-11 table A, figure 1 block 120, and other locations: view the state of the files at backup at a particular time as said backup): scanning a plurality of files on one or more storage devices of a computing device (see figure 2 blocks 208-216 and/or blocks 222-230, and other locations: view the combination of these actions as said scanning; view correcting inconsistencies after retrieval from backup as part of the recovery); determining a first set of files from the plurality of files that will be used during recovery of the one or more storage devices (see figure 2 blocks referred to above and blocks 218-220, and other locations: view the files that were actually corrected or used for corrections of inconsistencies as said first set); tagging a second set of files that will not be used during recovery; copying the second set of files that have been tagged to an external storage device (after the recovery is complete, i.e. after block 238 of figure 2, system is in normal mode of operation; see [0004-0005] as describing the process of tagging when a file is migrated, i.e. moved to a different server which has an external storage device); storing the first set of files in a backup image for the computing device and excluding the tagged second set of files from the backup image (see [0007], [0010], [0047], [0092], in view of locations pointed to above during normal operations once recovery was completed: each server is backed up at different times; a file that was migrated to from server 106-1 to 106-2 for example, will not be backed up at the time files from server 106-1 are backed up); adding, to the backup image, a respective link to each of the tagged second set of files in the external storage device (see [0007] and other locations: backup includes tag files).

For claim 2, Foley teaches the limitations of claim 1 for the reasons above and further teaches retrieving the backup image after an event has occurred for recovery; restoring the first set of files from the backup image to the one or more storage devices (see [0007] and other locations: view crash as said event by example; other events are taught). 

For claim 3, Foley teaches the limitations of claim 1 for the reasons above and further teaches determining whether a file to be restored is stored in the backup image; in response to determining that the file is not stored in the backup image, retrieving the file from the external storage device and storing it in the one or more storage devices (see figure 2 and other locations: view inconsistencies (and their respective restoring actions) as including said files that the backup did not reflect). 

For claim 4, Foley teaches the limitations of claim 1 for the reasons above and further teaches determining that a file in the second set of files is accessed during recovery (see locations pointed to above: crash and recovery from backup can occur multiple times and to any file; view said occurring to the migrated file); and recovering the file by replacing the respective link to the file on the one or more storage devices with a copy of the file on the one or more storage devices (see locations pointed to above: view tag files being updated after a change is made during recovery as said). 

For claim 6, Foley teaches the limitations of claim 4 for the reasons above and further teaches determining that the file is accessed includes detecting reading, viewing or editing of the file (see [0007] and other locations: view changes as said editing). 

For claims 8-11 and 13, the claims recite essentially similar limitations as claims 1-4 and 6 respectively. Claims 8-11 and 13 are a system.

For claims 8-11 and 13, the claims recite essentially similar limitations as claims 1-4 and 6 respectively. Claims 8-11 and 13 are a system.

For claims 15-18 and 20, the claims recite essentially similar limitations as claims 1-4 and 6 respectively. Claims 8-11 and 13 are a medium.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Wikipedia “data recovery” page provides preparatory recovery steps that actually occur before the recovery itself.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAIR LEIBOVICH/Primary Examiner, Art Unit 2114